DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority (under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/812,990 filed on 03/09/2020. 

Information Disclosure Statement
The information disclosure statement filed 03/09/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-16 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A multilayer electronic component, comprising: a body including a dielectric layer and first and second internal electrodes alternately layered in a layering direction with the dielectric layer interposed therebetween, and including first and second surfaces opposing each other in the layering direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode disposed on the third surface, connected to the first internal electrode, and including a first electrode layer extending to a portion of each of the first, second, fifth, and sixth surfaces and a first conductive resin layer covering the first electrode layer; and a second external electrode disposed on the fourth surface, connected to the second internal electrode, and including a second electrode layer extending to a portion of each of the first, second, fifth, and sixth surfaces and a second conductive resin layer covering the second electrode layer, wherein R1 and R2 satisfy R1 > R2, in which R1 is defined as a surface roughness of each of the first, second, fifth, and sixth surfaces in contact with the first and second electrode layers, and R2 is defined as a surface roughness of each of the first, second, fifth, and sixth surfaces in contact with the first and second conductive resin layers.
          Therefore, claim 1 and its dependent claims 2-8 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 9 with the allowable feature being; A multilayer electronic component, comprising: a body including a dielectric layer and a capacitance forming portion including first and second internal electrodes alternately layered in a layering direction with the dielectric layer interposed therebetween and cover portions respectively disposed on and below the capacitance forming portion, and including first and second surfaces opposing each other in the layering direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode disposed on the third surface, connected to the first internal electrode, and including a first electrode layer extending to a portion of each of the first, second, fifth, and sixth surfaces and a first conductive resin layer covering the first electrode layer; and a second external electrode disposed on the fourth surface, connected to the second internal electrode, and including a second electrode layer extending to a portion of each of the first, second, fifth, and sixth surfaces and a second conductive resin layer covering the second electrode layer, wherein R1' and R2 satisfy R1' > R2, in which R1' is defined as a surface roughness of the cover portions in contact with the first and second electrode layers, and R2 is defined as a surface roughness of each of the first, second, fifth, and sixth surfaces in contact with the first and second conductive resin layers.
           Therefore, claim 9 and its dependent claims 10-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHERMAN NG/Primary Examiner, Art Unit 2847